Title: From George Washington to William Peareth, 20 September 1770
From: Washington, George
To: Peareth, William



Sir,
Fairfax Cty Virga Septr 20th 1770.

Your letter of the 1st of May 1769 Inclosing the Pedegree of Dulcibella Stott came to the Exrs of the late Colo. Thos Colvill about 1st of Decr last as your other Letter of the 25th of May in the present year did to my hands about a Month ago.
I am sorry it is not in my Power to give you, or the poor Woman you seem so anxious to serve, a more favourable Acct of the Surplus Money of our Testators Estate than I am now able to do—The Settlement of this Estate has been greatly retarded by an unhappy Sale made by Colo. Thomas Colvil as Executor of his Brothr Jno. Colvil of a Tract of Land belonging to the latter for the Sum of between two & three thousand pounds Sterlg out of which as a principal Creditor he himself (that is Thos Colvil) was to receive a large part of the money—This Land was sold to a Person neither very able, nor willing to pay for it; Bonds pass’d, but no Conveyance of it made in the life time of Colo. Thomas Colvil and ever since his death we have been plagued with the letigeous person with whom the Contract was made—It is still unsettled—nor can I say when it will be finally adjusted; for want of which we are unable to discharge many of the Legatees & consequently cannot ascertain the Surplusage which is to be appropriated to the residuary Claiments tho^ something

there will be (but how much I really cannot say as I have had but little share in the Executorship of this Estate) and which it will be incumbent on us I believe either to lodge in the hands of the Chancellor, or in some Publick Office in Newcastle that the Person’s claiming under the names of Stott, Wills[,] Richardson & Smith may ascertain the Identity of their Person’s if living, or their leneage if Dead; for we find it will be almost impossible for us to do it in an Epistolary way under a Seven years Corrispondance; so numerous, & confused are many of the Claims which are put in for a share of this Estate under the respective names above mentioned. I am Sir Yr Most Hble Servt

Go: Washington

